UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1580



LEWIS E. ADAMS,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-97-706-7)


Submitted:   October 20, 1999          Decided:     November 17, 1999


Before WIDENER, MURNAGHAN, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. McGarry, LAW OFFICE OF RICHARD L. MCGARRY, Roanoke,
Virginia, for Appellant. David W. Ogden, Acting Assistant Attorney
General, Robert P. Crouch, Jr., United States Attorney, Robert S.
Greenspan, Lowell V. Sturgill, Jr., UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lewis E. Adams appeals the district court’s order dismissing

his claim for damages filed under the Federal Tort Claims Act, 28

U.S.C. §§ 2671 - 2680 (1994).   We have reviewed the record and the

district court’s opinion and find no reversible error.       Accord-

ingly, we affirm on the reasoning of the district court.   See Adams

v. United States, No. CA-97-706-7 (W.D. Va. Mar. 3, 1999).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                 2